Citation Nr: 0203396	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  99-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation, including 
whether the reduction in the veteran's disability evaluation 
for status post left knee lateral meniscus tear and tibia 
eminence fracture, from 40 percent disabling to 20 percent 
disabling, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied the benefit sought on 
appeal.

The Board observes that the veteran, in an August 2001 
statement, requested a meeting with Director of the RO.  
However, there are no procedures in place for obtaining such 
a meeting.  In addition, the Board notes that the veteran was 
afforded both a personal hearing before the RO and a Travel 
Board hearing before the undersigned Board Member.  The 
veteran's personal hearing was held in November 1999 and the 
Travel Board hearing was held in September 2001.


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for her service-connected left knee 
disorder does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that her 40 
percent disability evaluation should be restored because she 
continues to experience pain, instability, and limited 
motion.  In addition, the Board notes that the veteran 
recently raised the issue of a separate disability evaluation 
for arthritis of the left knee.  A review of the record leads 
the Board to conclude that additional development is needed 
in this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to make a 
decision on the veteran's claims at this time.

A preliminary review of the record discloses that the veteran 
claims entitlement to a separate disability evaluation on the 
basis of arthritis in her left knee.  The Board finds that 
the veteran's claim of service connection for arthritis of 
the left knee is inextricably intertwined with the veteran's 
claims for restoration of her 40 percent disability 
evaluation for her service-connected status post left knee 
lateral meniscus tear and tibia eminence fracture, because 
both claims involve the degree of disability to the left 
knee.  The Board acknowledges that the matter of a separate 
disability evaluation for arthritis of the left knee was 
referred back to the RO in a December 2001 remand.  However, 
the issue of service connection for arthritis of the left 
knee raises questions as to the parameters of the veteran's 
disability and is inextricably intertwined with the issue of 
an increased evaluation for her service-connected left knee 
disorder.  As such, the Board recognizes that the December 
2001 referral was inappropriate because the veteran's claim 
for arthritis of the left knee must be addressed by the RO in 
connection with her claim for an increased disability 
evaluation.  Therefore, the Board may not properly review the 
veteran's claim for restoration of the veteran's 40 percent 
disability evaluation, including entitlement to an increased 
disability evaluation, until the RO develops and adjudicates 
the veteran's claim of entitlement to a separate disability 
evaluation for arthritis of the left knee.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

In addition, in an October 1998 VA Form 21-4142, the veteran 
indicated that she has received treatment at the John Cochran 
VA Medical Center in April 1998, May 1998, and November 1998.  
Likewise, the veteran testified at her November 1999 hearing 
before the RO that she received treatment at the John Cochran 
VA Medical Center.  It does not appear that the RO attempted 
to obtain these treatment records for association with the 
veteran's claims file.  VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").  The 
Board finds that such records are relevant to the veteran's 
claim for an increased rating and should be associated with 
her claims file.  

The Board also observes that the veteran was afforded a VA 
examination in November 1998 in connection with her claim for 
an increased disability evaluation for her left knee 
disorder.  A report of that examination is associated with 
the veteran's claims file.  Nonetheless, the diagnosis 
provided on the examination report is ambiguous as to the 
veteran's overall disability picture.  According to the 
evidence of record, x-rays of the veteran's left knee showed 
"minimal osteoarthritis versus post-operative changes at the 
lateral condyle of the femur."  In contrast, the examination 
report showed a diagnosis of "minimal osteoarthritis with 
post-operative changes of [the] lateral condyle femur."  It 
is unclear from the evidence of record whether the veteran's 
recently diagnosed osteoarthritis of the left knee is related 
to or separate from the veteran's service-connected left knee 
disorder.  And, while the examination report discusses the 
results of a physical examination of the veteran's left knee, 
the examination report does not include the clinical findings 
necessary to evaluate the veteran's disability under the 
Schedule for Rating Disabilities.  In this regard, the Board 
notes that the VA examination did not include findings as to 
any subluxation, instability, or functional impairment due to 
pain in the veteran's left knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA 
regulations stipulate that functional impairment must be 
considered in assessing the severity of these orthopedic 
disabilities).  As such, the Board finds that the veteran 
should be afforded an additional VA examination in order to 
better clarify the diagnoses of the veteran's left knee 
disorders, as well as to better assess the symptomatology and 
severity of the veteran's service-connected status post left 
knee lateral meniscus tear and tibia eminence fracture.  See 
38 U.S.C.A. § 5103A(c); 66 Fed. Reg. 45,630 (Aug. 20, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)) (VA has 
an affirmative duty to obtain an examination of the claimant 
at Department health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all medical records 
pertaining to the veteran from the John 
Cochran VA Medical Center in St. Louis, 
Missouri, particularly those from April 
1998, May 1998, and November 1998.

2.  After the development requested above 
has been completed, the veteran should be 
afforded an orthopedic examination to 
determine the nature and extent of the 
veteran's left knee disorders.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder, providing a complete rationale 
for all opinions offered. The examiner 
must also specify whether the veteran's 
osteoarthritis of the left knee is 
causally or etiologically related to the 
veteran's service-connected status post 
left knee lateral meniscus tear and tibia 
eminence fracture.  Specifically, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, clarify 
the diagnoses regarding the veteran's 
left knee, including whether the 
veteran's osteoarthritis of the left knee 
is a separate disability or a 
manifestation of the veteran's service-
connected status post meniscus tear and 
tibia eminence fracture.  In addition, 
the examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to her service-connected 
status post left knee lateral meniscus 
tear and tibia eminence fracture.  The 
examiner is requested to quantify the 
veteran's degree of functional impairment 
due to her service-connected disorder in 
terms of the nomenclature set forth in 
the rating criteria, 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as well as in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, and 
5261.   In particular, the examiner 
should discuss whether the veteran's 
impairment is due to the veteran's 
service-connected left knee status post 
lateral meniscus tear and tibia eminence 
fracture.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
adjudicate the inextricably intertwined 
issues of service connection for 
arthritis of the left knee and 
restoration of a 40 percent disability 
evaluation for status post lateral 
meniscus tear repair and tibial eminence 
fracture.  The veteran and her 
representative should be provided with 
appropriate notice thereof, and with 
appellate rights and procedures.  If the 
benefit sought on appeal is not granted, 
and the veteran submits a notice of 
disagreement and, following the issuance 
of a statement of the case, a substantive 
appeal, the issue of service connection 
for arthritis of the left knee should be 
included before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




